***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  MSW ASSOCIATES, LLC v. PLANNING & ZONING
    DEPARTMENT OF THE CITY OF DANBURY
                 (AC 43052)
                       Lavine, Suarez and Devlin, Js.*

                                   Syllabus

The defendant Planning and Zoning Department of the City of Danbury
    appealed from the judgment of the trial court sustaining the appeal filed
    by the plaintiff property owner. The plaintiff, which had been issued a
    permit to construct and operate a solid waste transfer station and volume
    reduction plant on its property by the Commissioner of Energy and
    Environmental Protection, filed a site plan with the defendant, which
    the defendant denied. The plaintiff appealed to the trial court alleging
    that the defendant acted arbitrarily, capriciously, unlawfully, and in
    abuse of its discretion when it determined the site plan was not a use
    permitted by the city’s zoning regulations, and that its site plan denial
    was in violation of the statute (§ 22-208b (b)) providing that no zoning
    regulation shall have the effect of prohibiting the construction and opera-
    tion of a volume reduction plant and transfer station. The court sustained
    the plaintiff’s appeal and remanded the case with direction to grant the
    site plan, and the defendant appealed to this court. Held:
1. The trial court did not err by holding that the regulations’ limitation of
    solid waste facilities only to those in a certain zone and in existence
    as of a certain date violated § 22a-208b (b); this court’s examination of
    the regulations persuaded it that the regulations do not permit a new
    transfer station or other type of solid waste facility anywhere in the
    city, in effect, prohibiting the construction, alteration, or operation of
    solid waste facilities and, as such, they did not conform to the strictures
    of § 22a-208b (b).
2. The defendant could not prevail on its claim that the plaintiff lacked
    standing to claim a violation of § 22a-208b (b) on the basis of allegations
    that the regulations failed to allow solid waste facilities other than the
    specific subtype of facility it sought to construct on its property: the
    plaintiff did not seek to have the regulations invalidated, it merely sought
    to have the court order the defendant to approve the site plan that
    complied with regulations related to industrial uses in the zone as
    required by § 22a-208b (b); moreover, the plaintiff was aggrieved by the
    defendant’s denial of the site plan and there was an actual controversy
    at issue; furthermore, the court did not invalidate the regulations, rather,
    it held that the ground on which the defendant denied the site plan,
    that a volume reduction plant and transfer station was not a permitted
    use in the zone, did not withstand judicial scrutiny pursuant to § 22a-
    208b (b).
     Argued October 13, 2020—officially released February 23, 2021

                             Procedural History

   Appeal from the decision of the defendant denying
the plaintiff’s site plan application, brought to the Supe-
rior Court in the judicial district of Danbury, where
the matter was transferred to the judicial district of
Hartford, Land Use Litigation Docket; thereafter, the
matter was transferred to the judicial district of New
Britain; subsequently, the matter was tried to the court,
Hon. Stephen F. Frazzini, judge trial referee; judgment
sustaining the appeal, from which the defendant, on
the granting of certification, appealed to this court.
Affirmed.
   Daniel E. Casagrande, for the appellant (defendant).
   Kenneth R. Slater, Jr., with whom was Ann M. Cat-
ino, for the appellee (plaintiff).
                          Opinion

   LAVINE, J. This zoning appeal concerns the conflict
that sometimes arises between the state’s authority to
regulate solid waste management1 and a municipality’s
right to regulate the structures and land use within its
borders.2 The plaintiff, MSW Associates, LLC, filed a
site plan application (site plan) to construct and operate
a solid waste transfer station and volume reduction
plant3 in Danbury (city) that was denied by the defen-
dant, the Planning and Zoning Department of the City
of Danbury. The plaintiff appealed to the Superior Court
pursuant to General Statutes § 8-8.4 The Superior Court
sustained the plaintiff’s appeal. Thereafter, this court
granted the defendant’s petition for certification to
appeal.
   On appeal before us, the defendant claims that the
trial court erred by (1) construing General Statutes
§ 22a-208b (b)5 to require it to approve the site plan
even though the use is prohibited in the IG-80 zone
in which it was proposed and when the city’s zoning
regulations (regulations) permit other types of solid
waste facilities at other locations in the city, (2) ruling
that the regulations ‘‘have the effect of prohibiting the
construction, alteration or operation of solid waste
facilities within the limits’’ of the city and thus violate
§ 22a-208b (b), (3) refusing to invoke the doctrine of
primary jurisdiction to remand the case to the city’s
zoning commission,6 and (4) disregarding the language
of § 22a-208b (b) that ‘‘[n]othing in this chapter shall
be construed to limit the right of a municipality to
regulate, through zoning, land usage for an existing or
new solid waste facility,’’ and by ordering it to approve
the site plan in a particular location and zone, thereby
usurping the legislative authority of the zoning commis-
sion. The defendant also claims that the plaintiff lacks
standing to claim a violation of § 22a-208b (b) on the
basis of allegations that the regulations fail to allow
solid waste facilities other than the specific subtype of
facility that it seeks to construct on its property. We
agree with the court that the plain language of § 22a-
208b (b) bars zoning regulations from having the effect,
as the city’s do, of prohibiting construction of solid
waste facilities of any type within its borders. We, there-
fore, affirm the judgment of the trial court.
   The following facts underlie the present appeal. The
plaintiff is the owner of property at 14 Plumtrees Road
in the city (property). In February, 2017, pursuant to
General Statutes § 22a-208a (a),7 the Commissioner of
Energy and Environmental Protection (commissioner)
issued a permit to the plaintiff to construct and operate
a solid waste transfer station and volume reduction
plant on its property.8 On August 15, 2017, the plaintiff
filed with the defendant a site plan to construct a vol-
ume reduction plant and waste transfer station on its
property. The defendant denied the site plan on October
12, 2017, stating ‘‘[i]n accordance with section 6.B of
the Zoning Regulations, a volume reduction plant and
transfer station is not a permitted use in the IG-80 Zon-
ing District.’’
  Pursuant to § 8-8, the plaintiff timely filed an appeal
to the Superior Court that sounded in two counts. In
count one, the plaintiff alleged that the defendant acted
arbitrarily, capriciously, unlawfully, and in abuse of the
discretion vested in it by, among other things, denying
the site plan as a use not permitted by the regulations
when that denial is in direct violation of § 22a-208b (b),
which provides that no Connecticut zoning regulation
shall have the effect of prohibiting the construction
and operation of a volume reduction plant and transfer
station.9 The plaintiff also alleged that the site plan
complied with all of the requirements applicable to uses
permitted in the zone.10 The plaintiff asked the court
to sustain its appeal and to order the defendant to
approve its site plan.
   The defendant responded, representing that one
transfer station and one volume reduction facility
existed at 307 White Street (White Street) in the city
before a 2007 amendment to the regulations prohibited
the construction of transfer stations in the city and
before the General Assembly enacted § 22a-208b. The
defendant argued that it was entitled to apply the regula-
tions to prohibit the construction of a solid waste facil-
ity anywhere else in the city and, therefore, to deny the
plaintiff’s site plan. In May, 2018, before trial, the court
and counsel for the parties visited the property. Trial
was held on July 31, 2018, and the court issued a detailed
memorandum of decision on February 26, 2019, sus-
taining the plaintiff’s appeal and ordering the defendant
to grant the plaintiff’s site plan.
   In its memorandum of decision, the court stated its
findings of fact and legal conclusions as follows. The
court began its decision by quoting the defendant’s rea-
son for denying the site plan, i.e., ‘‘a volume reduction
plant and transfer station is not a permitted use in
the IG-80 zoning district.’’ (Internal quotation marks
omitted.) The court then noted that under a permissive
zoning scheme such as the one employed by the city,11
‘‘[a]ny use which is not specifically permitted is auto-
matically excluded.’’ Gada v. Zoning Board of Appeals,
151 Conn. 46, 48, 193 A.502 (1963).
   The court found that the solid waste facility that the
plaintiff proposed was to be located in the city’s general
industrial zone, IG-80. As of the date the defendant
denied the site plan, the city’s regulations permitted
only one type of solid waste facility in IG-80, namely,
wood waste processing.12 The regulations provide that
a transfer station that has been in existence since before
October 15, 2007, is a use permitted by special exception
in the IL-40 light industrial zone. See footnote 12 of
this opinion. Until 2007, transfer stations also were a
permitted use by special exception in the IG-80 zone.13
   In 1985, the commissioner issued a permit for a ‘‘solid
waste resource recovery and recycling facility’’ at White
Street in the IL-40 zone, and a ‘‘solid waste resource
recovery and recycling facility’’ has been in operation
at White Street since approximately 1986. (Internal quo-
tation marks omitted.) In 1993, the commissioner issued
permits to construct and operate a solid waste transfer
station and solid waste volume reduction plant at White
Street. As of October 15, 2007, White Street had been
used as a transfer station, volume reduction facility,
and intermediate processing (recycling) center. White
Street has been operated by Winter Bros. Transfer Sta-
tion of CT, LLC (Winter Bros.), since 2011. In 2012, the
city’s planning commission approved a revised site plan
authorizing Winter Bros. to demolish two buildings and
to construct a new 20,720 square foot building at White
Street. In 2014, the planning commission approved
another revised site plan authorizing Winter Bros. to
demolish a third building and to construct a replace-
ment at White Street. The record before the court did
not reveal whether the 2012 or the 2014 revised site
plans expanded the overall size of White Street.
   In addition, the court found that in 2004, Ferris Mulch
Products, LLC (Ferris Mulch), filed a site plan applica-
tion to operate a wood waste and brush recycling facil-
ity at 6 Plumtrees Road.14 The defendant approved
Ferris Mulch’s site plan in 2005, and the facility has
been in operation since that time. As of at least August
18, 2014, the commissioner has permitted Ferris Mulch
to operate a solid waste volume reduction plant at 6
Plumtrees Road.
   After making the foregoing factual findings, the court
turned to the question the plaintiff raised in its appeal,
i.e., whether the regulations have the effect prohibited
by the second sentence of § 22a-208b (b), that is that
‘‘[n]o municipal regulation adopted pursuant to [Gen-
eral Statutes § 8-2] shall have the effect of prohibiting
the construction, alteration or operation of solid waste
facilities within the limits of a municipality.’’ The court
noted that § 22a-208b (b) was enacted in its present
form in No. 12-2 of the 2012 Public Acts (P.A. 12-2), in
response to Recycling, Inc. v. Milford, Superior Court,
judicial district of Ansonia-Milford, Docket No. CV-10-
6002308-S (November 2, 2010) (50 Conn. L. Rptr. 866).
In Recycling, Inc., the court, Hiller, J., held that in 2006,
the General Assembly repealed the state law permitting
local zoning authorities to regulate solid waste facilities
other than ‘‘facilities for the land disposal of solid waste,
i.e., landfills.’’ Id., 870. (Internal quotation marks omit-
ted.) Judge Frazzini found that the General Assembly’s
enactment of P.A. 12-2 reinstated the law that had
existed since 1978, which permitted local zoning bodies
to regulate all types of solid waste facilities. See id.,
867–68.
   Judge Frazzini also found that since at least 1977,
courts in this state have recognized that ‘‘solid waste
management [is] a problem of [statewide] magnitude,’’
and that ‘‘ ‘[t]he General Assembly has enacted a rather
comprehensive [statewide] solid waste management
program, to be administered by the commissioner
. . . .’ ’’ Colchester v. Reduction Associates, Inc., 34
Conn. Supp. 177, 180, 382 A.2d 1333 (1977). ‘‘The Gen-
eral Assembly has seen fit to exercise its own power
of regulation of solid waste management in this state.
To be sure, the General Assembly may allow localities
to make additional provisions and otherwise further to
control the disposal of solid waste located within their
boundaries.’’ Id., 183. The court noted that zoning, a
limitation on property rights, is an exercise of the state’s
police power that derives from and must comply with
its statutory authority and purposes. See, e.g., Builders
Service Corp. v. Planning & Zoning Commission, 208
Conn. 267, 275, 545 A.2d 530 (1988); State v. Hillman,
110 Conn. 92, 100, 147 A. 294 (1929); Windsor v. Whit-
ney, 95 Conn. 357, 367, 111 A. 354 (1920). The court,
therefore, concluded that the zoning authority exer-
cised by the defendant must be construed in the context
of the limitations imposed by § 22a-208b (b).
   At trial, the plaintiff argued that the city was in viola-
tion of § 22a-208b (b) because the regulations do not
list solid waste facilities as a permitted use in any zone
in the city. The defendant countered that the existence
of the Winter Bros. and Ferris Mulch facilities, the zon-
ing regulations that permit wood waste processing in
the IG-80 zone, and transfer stations in existence before
1985 in the IL-40 zone demonstrate that solid waste
facilities are allowed in some zones in the city, thereby
establishing the city’s compliance with the strictures
of § 22a-208b (b).
   The court reviewed the regulations and found that
they allow for the construction and operation of one
type of solid waste reduction facility in the IG-80 zone,
specifically wood waste processing. As of May 15, 2017,
the regulations also permitted rock crushing in the IG-
80 zone. Nonetheless, the court concluded that, even
if rock crushing is considered volume reduction within
the meaning of the Solid Waste Management Act, the
2017 amendment of the regulations did not affect its
analysis that under the regulations, no other type of
volume reduction facility is permitted to be constructed
or operated anywhere in the city. Although White Street
contains a volume reduction plant, that function is not
included in the regulations as a use by special exception
and continues to exist by virtue of § 8-2, which provides
in relevant part that zoning ‘‘regulations shall not pro-
hibit the continuance of any nonconforming use, build-
ing or structure existing at the time of the adoption of
such regulations . . . .’’ The regulations also permit
transfer stations that existed in the IL-40 zone before
October, 1985, but the regulations do not permit con-
struction of new transfer stations anywhere in the city.
   The court then turned to the statute, quoting the
second sentence of § 22a-208b (b) that forbids munici-
pal regulations that ‘‘have the effect of prohibiting the
construction, alteration or operation of solid waste
facilities . . . .’’ (Emphasis in original.) The court
identified the principal question posed by the plaintiff’s
appeal: ‘‘Whether municipal regulations that permit
construction and operation of only one type of solid
waste facility, a volume reduction plant for wood waste
processing, prohibit construction of any type of trans-
fer station, and prohibit operation of any transfer sta-
tion not already in existence as of October, 2007, comply
with’’ § 22a-208b (b). (Emphasis added.) In answering
the question in the negative, the court was mindful of
the canons of statutory construction.15
   The court determined that the regulations ‘‘prohibit
construction of a transfer station anywhere in the city
and the construction and operation of most types of
volume reduction plants, specifically those unrelated
to wood waste processing anywhere in the city. By
virtue of § 22a-208b (b), construction of ‘solid waste
facilities’ must be allowed somewhere within the city
. . . . The . . . regulations do not allow construction
of all subtypes of solid waste facilities. The plain lan-
guage of § 22a-208b (b) shows, however, that the statute
encompasses all subtypes listed in the statutory defini-
tion of ‘solid waste facility,’ which includes ‘any solid
waste disposal area’ including volume reduction plants
and transfer stations. . . . [See General Statutes]
§ 22a-207 (4). If the legislature had intended to allow a
municipality to exclude any of these facilities from the
reach of § 22a-208b (b), the language of P.A. 12-2 would
have so indicated. By contrast, subsection (a) of § 22a-
208b, addressing only facilities ‘for the land disposal of
solid waste,’ shows that when the legislature intends
to apply the solid waste laws to only one type of solid
waste facility, it does so expressly and not by implica-
tion. Instead, subsection (b) of [§ 22a-208b, which is]
at issue in [the present] case, forbids prohibiting con-
struction of any type of operation or enterprise fitting
within the ambit of the term ‘solid waste facility.’ Sub-
section (b) allows a municipality to use zoning laws ‘to
regulate . . . land usage for an existing or new solid
waste facility’ so long as the laws do not have ‘the effect
of prohibiting construction, alteration or operation of
solid waste facilities within the limits of a municipality.’’
(Emphasis in original; footnote omitted.) See Neighbor-
hood Assn., Inc. v. Limberger, 321 Conn. 29, 39, 136
A.3d 581 (2016) (statutes must be construed such that
no clause, sentence, or word is superfluous, void, or
insignificant). The court stated that interpreting the lan-
guage of the statute otherwise would not be reasonable
or rational. See State v. Courchesne, 296 Conn. 622,
710, 998 A.2d 1 (2010) (those who promulgate statutes
do not intend absurd results).
   The defendant, however, argued that the fact that the
regulations allow transfer stations that existed as of
October, 2007, within the IL-40 zone means that the
regulations do not run afoul of § 22a-208b (b). The court
rejected the argument, stating that under the regula-
tions, no owner of other property in the IL-40 zone may
construct or operate a transfer station. Although such
a provision may not violate the uniformity requirement
of § 8-2 (a); see Roncari Industries, Inc. v. Planning &
Zoning Commission, 281 Conn. 66, 82–83, 912 A.2d
1008 (2007) (Roncari); the regulations allowing within
the IL-40 zone only transfer stations in existence as of
October, 2007, prohibit by implication the construction
of any transfer stations after that date, as well as the
operation of such newly constructed facilities, all in
contravention of the plain language of § 22a-208b (b).
Under § 22a-208b (b), zoning regulations may not have
the effect, as do the regulations in the present case, of
prohibiting the construction of solid waste facilities or
the operation of such facilities.
   The court continued, stating: ‘‘Moreover, ‘it is axiom-
atic that those who promulgate statutes . . . do not
intend to promulgate statutes . . . that lead to absurd
consequences or bizarre results.’ ’’ . . . State v.
Courchesne, [supra, 296 Conn. 710]. ‘‘The law prefers
rational and prudent statutory construction, and we
seek to avoid interpretations of statutes that produce
odd or illogical outcomes.’’ State v. George J., 280 Conn.
551, 574–75, 910 A.2d 931 (2006), cert. denied, 549 U.S.
1326, 127 S. Ct. 1919, 167 L. Ed. 2d 573 (2007). The
court reasoned that ‘‘[i]t would make little sense and
would yield a bizarre result if the [regulations] could
not prohibit operation of a solid waste facility, because
such a prohibition would have the effect barred by
§ 22a-208b (b), but could nonetheless prohibit’’ con-
struction of such a facility. Although the court found
that the language of § 22a-208b (b) is clear and unambig-
uous and encompasses all types of solid waste facilities,
the court nonetheless reviewed the legislative history,
which it found instructive.16
   On the basis of its review of the legislative history
of P.A. 12-2, the court concluded that ‘‘the legislative
history supports a broad construction of the second
sentence of § 22a-208b (b) as barring zoning laws from
prohibiting construction or alteration or operation of
any type of a solid waste facility. The statute gives
towns the right to regulate solid waste facilities—where
they may be located, etc., but not to bar any type of
them. Allowing construction of only a leaf mulching
facility, for example, would not relieve a [municipality]
from the prohibition of that statute . . . . The statutes
describe and define many types of solid waste facilities,
and permitting only one of those types has the effect
prohibited by § 22a-208b (b) of excluding other types.
. . . [A]llowing construction of only one subset of one
type of solid waste facilities in the IG-80 zone and not
allowing construction of a transfer station anywhere in
the city [does] not comport with the language of § 22a-
208b (b) or the legislative intent behind that statute.’’17
(Footnotes omitted.)
   In its conclusion, the court stated that ‘‘[t]he defen-
dant denied the plaintiff’s site plan . . . on the grounds
that ‘a volume reduction plant and transfer station is
not a permitted use in the IG-80 zoning district.’ The
reason thus stated is, in effect, an admission that permit-
ting one subset (wood waste processing) of one type
(a volume reduction plant) of solid waste facility does
not mean that the zoning regulations permit volume
reduction plants in that zone. More importantly, the
[regulations] applied by the [defendant] when it denied
the . . . site plan . . . ‘have the effect of prohibiting
the construction . . . of solid waste facilities’ through-
out [the city] contrary to the mandate of § 22a-208b (b).
The plain language of that statute prohibits [municipali-
ties] from using their zoning regulations to prevent con-
struction of transfer stations and all types of volume
reduction plants, as the [regulations] do. Although [the
regulations] may be permissive in nature, they also can-
not have the effect of prohibiting construction of any
type of solid waste facility throughout the entire [city],
or of then prohibiting operation of such facilities. In
the face of [§ 22a-208b (b)], the defendant’s reason for
denying the . . . site plan . . . cannot withstand judi-
cial scrutiny.’’ (Emphasis added; footnotes omitted.)
The court, therefore, sustained the plaintiff’s appeal and
remanded the case with direction to grant the site plan.
   Thereafter, on March 15, 2019, the defendant filed a
petition for certification to appeal to this court. The
defendant’s principal claim was that the court improp-
erly construed § 22a-208b (b) to require it to grant the
site plan ‘‘even though the use is prohibited in the IG-
80 . . . zone . . . in which it was proposed, and when
[the regulations] permit other types of solid waste facili-
ties at other locations in the city.’’ This court granted
the petition on May 22, 2019.
                             I
   The defendant has briefed several interrelated claims;
we will address them together.18 The defendant claims
that the court erred by holding that (1) the regulations’
limitation of transfer station facilities only to those in
the IL-40 zone and in existence as of October 15, 2007,
violates § 22a-208b (b), (2) the rights that White Street
enjoys as a prior nonconforming use do not limit its
status as a permitted special exception use, and (3) the
regulations have the effect of prohibiting throughout
the city the construction, alteration or operation of the
type of transfer station/volume reduction facility that
the plaintiff desires to build. We disagree.
   We begin with a brief review of the history of zoning
and solid waste management law in this state to provide
context for this appeal. Our review demonstrates that
these two areas of law have not always worked together
seamlessly. Of principal importance is the fact that ‘‘a
municipality, as a creature of the state can exercise
only such powers as are expressly granted it or such
powers as are necessary to enable it to discharge the
duties and carry into effect the objects and purposes
of its creation.’’ (Internal quotation marks omitted.)
Bencivenga v. Milford, 183 Conn. 168, 173, 438 A.2d
1174 (1981). Connecticut municipalities have no inher-
ent powers of their own. Capalbo v. Planning & Zoning
Board of Appeals, 208 Conn. 480, 490, 547 A.2d 528
(1988). ‘‘There is attached to every ordinance, charter
or resolution adopted by or affecting a municipality the
implied condition that these must yield to the predomi-
nant power of the state when that power has been
exercised.’’ Bencivenga v. Milford, supra, 173. ‘‘[A] local
ordinance is preempted by a state statute whenever the
legislature has demonstrated an intent to occupy the
entire field of regulation on the matter . . . or . . .
whenever the local ordinance irreconcilably conflicts
with the statute.’’ (Internal quotation marks omitted.)
Bauer v. Waste Management of Connecticut, Inc., 234
Conn. 221, 232, 662 A.2d 1179 (1995). ‘‘[W]hether the
legislature has undertaken to occupy exclusively a given
field of legislation is to be determined in every case
upon an analysis of the statute, and of the facts and
circumstances upon which it intended to operate.’’
(Internal quotation marks omitted.) Bencivenga v. Mil-
ford, supra, 176.
   The General Assembly can delegate the authority of
the state to municipalities, particularly for local matters
and including land use. See Bottone v. Westport, 209
Conn. 652, 658, 553 A.2d 576 (1989). ‘‘[Z]oning authori-
ties can only exercise such power as has been validly
conferred upon them by the General Assembly.’’ (Inter-
nal quotation marks omitted.) Capalbo v. Planning &
Zoning Board of Appeals, supra, 208 Conn. 490. The
General Assembly enacted the first land use laws in
1917, which permitted ‘‘municipalities to form planning
commissions, with limited powers.’’ 9 R. Fuller, Con-
necticut Practice Series: Land Use Law and Practice
(4th Ed. 2015) § 1:1, p. 2. ‘‘In 1925, the legislature passed
a zoning enabling act, which applied to all Connecticut
municipalities . . . .’’ Id. Zoning, planning, and other
land use ordinances are based on valid delegations of
authority from the state, but regulation must be exer-
cised in accordance with the grant of authority given
by the statute. In deciding whether a power exists, the
question is whether there is statutory authority for the
enactment, not whether there is a statutory prohibition
against it. Capalbo v. Planning & Zoning Board of
Appeals, supra, 490; see also 9 R. Fuller, supra, § 1:1,
pp. 3–4.
   Since approximately 1977, the courts of this state
have recognized that ‘‘solid waste management [is] a
problem of [statewide] magnitude,’’ and that ‘‘[t]he Gen-
eral Assembly has enacted a rather comprehensive
[statewide] solid waste management program, to be
administered by the commissioner . . . .’’ Colchester
v. Reduction Associates, Inc., supra, 34 Conn. Supp.
180. The statutory scheme is codified in title 22a of
the General Statutes, titled Environmental Protection.
Section 22a-208b (b) is in chapter 446d of title 22a, and
is titled ‘‘Zoning approval of disposal areas. Municipal
authority re land usage for solid waste facilities. Limi-
tations.’’ (Emphasis added.) The language of the first
solid waste management statutes and the circum-
stances surrounding their enactment ‘‘indicate that the
legislature did not intend to occupy the entire field of
regulation with regard to solid waste facilities. That
section expressly provides in part that nothing in this
chapter . . . shall be construed to limit the right of
any local governing body to regulate, through zoning,
land usage for solid waste disposal.’’ (Internal quotation
marks omitted.) Bauer v. Waste Management of Con-
necticut, Inc., supra, 234 Conn. 233. Consequently, local
zoning laws are preempted only to the extent that they
conflict with permits issued by the commissioner. See
Beacon Falls v. Posick, 212 Conn. 570, 579, 563 A.2d
285 (1989). When, however, local zoning regulations
irreconcilably conflict with a state statute, the local
regulation is preempted. See Dwyer v. Farrell, 193
Conn. 7, 14, 475 A.2d 257 (1984). ‘‘Whether an ordinance
conflicts with a statute or statutes can only be deter-
mined by reviewing the policy and purposes behind the
statute and measuring the degree to which the ordi-
nance frustrates the achievement of the state’s objec-
tives.’’ (Internal quotation marks omitted.) Bauer v.
Waste Management of Connecticut, Inc., supra, 232.
   With this background, we now turn to the defendant’s
claim, which requires us to construe § 22a-208b (b), the
regulations, and the court’s memorandum of decision.
We ‘‘construe a statute in a manner that will not thwart
its intended purpose or lead to absurd results. . . . We
must avoid a construction that fails to attain a rational
and sensible result that bears directly on the result that
the legislature sought to achieve.’’ (Internal quotation
marks omitted.) Willow Springs Condominium Assn.,
Inc. v. Seventh BRT Development Corp., 245 Conn. 1,
31 n.26, 717 A.2d 77 (1998). ‘‘In seeking to determine
[the] meaning [of a statute we] . . . first . . . consider
the text of the statute . . . itself and its relationship
to other statutes . . . . If, after examining such text
and considering such relationship, the meaning of such
text is plain and unambiguous and does not yield absurd
or unworkable results, extratextual evidence . . .
shall not be considered.’’ (Citations omitted; internal
quotation marks omitted.) Meadowbrook Center, Inc.
v. Buchman, 328 Conn. 586, 594, 181 A.3d 550 (2018).
‘‘We recognize that terms [used] are to be assigned their
ordinary meaning, unless context dictates otherwise.’’
(Internal quotation marks omitted.) Id.
   ‘‘Administrative rules and regulations are given the
force and effect of law. . . . We therefore construe
agency regulations in accordance with accepted rules
of statutory construction.’’ (Internal quotation marks
omitted.) Colonial Investors, LLC v. Furbush, 175
Conn. App. 154, 169, 167 A.3d 987, cert. denied, 327
Conn. 968, 173 A.3d 953 (2017). The interpretation of
statutes and regulations is a question of law over which
our review is plenary. Meadowbrook Center, Inc. v.
Buchman, supra, 328 Conn. 594. ‘‘The construction of
a judgment is a question of law with the determinative
factor being the intent of the court as gathered from
all parts of the judgment.’’ (Internal quotation marks
omitted.) Moasser v. Becker, 107 Conn. App. 130, 135,
946 A.2d 230 (2008).
   Section 22a-208b (b) provides in relevant part: ‘‘Noth-
ing in this chapter . . . shall be construed to limit the
right of a municipality to regulate, through zoning, land
usage for an existing or new solid waste facility. No
municipal regulation adopted pursuant to section 8-2
shall have the effect of prohibiting the construction,
alteration or operation of solid waste facilities within
the limits of a municipality.’’ (Emphasis added.) By its
plain terms, the first sentence of § 22a-208b (b) enables
municipalities to regulate through zoning land usage
for existing or new solid waste facilities. The plain terms
of the second sentence of the statute, however, provide
that no zoning regulation shall have the effect of prohib-
iting the construction, alteration or operation of solid
waste facilities within the municipality.
   As a creation of the state, a municipality can exercise
only those powers expressly granted to it. Bencivenga
v. Milford, supra, 183 Conn. 173. We, therefore, look
to § 8-2 (a), the statute that grants municipalities their
zoning authority, to determine what municipalities may
regulate. In doing so, we are mindful that General Stat-
utes § 1-2z provides that we are to consider the text of
the statute itself and its relationship to other statutes.
‘‘[T]he legislature is always presumed to have created
a harmonious and consistent body of law . . . . [T]his
tenet of statutory construction . . . requires us to read
statutes together when they relate to the same subject
matter . . . .’’ (Internal quotation marks omitted.) Hatt
v. Burlington Coat Factory, 263 Conn. 279, 310, 819
A.2d 260 (2003).
   Section 8-2 (a) provides in relevant part that ‘‘[t]he
zoning commission of each city . . . is authorized to
regulate, within the limits of such municipality, the
height, number of stories and size of buildings and other
structures; the percentage of the area of the lot that
may be occupied; the size of yards, courts and other
open spaces; the density of population and the location
and use of buildings, structures and land for trade,
industry, residence or other purposes, including water-
dependent uses . . . . Such zoning commission may
divide the municipality into districts of such number,
shape and area as may be best suited to carry out the
purposes of this chapter; and, within such districts, it
may regulate the erection, construction, reconstruction,
alteration or use of buildings or structures and the use
of land. All such regulations shall be uniform for each
class or kind of buildings, structures or use of land
throughout each district, but the regulations in one dis-
trict may differ from those in another district . . . .
Such regulations shall not prohibit the continuance of
any nonconforming use, building or structure existing
at the time of the adoption of such regulations or require
a special permit or special exception for any such con-
tinuance. . . .’’
   Our plenary review of § 8-2 (a) discloses that it grants
a municipality authority to regulate, among other things,
the height, size, setbacks, and location of structures; it
does not, however, grant a municipality the authority
to prohibit the construction, alteration or operation of
a solid waste facility within its borders. ‘‘We are con-
strained to read a statute as written . . . and we may
not read into clearly expressed legislation provisions
which do not find expression in its words . . . .’’ (Inter-
nal quotation marks omitted.) Bank of New York v.
National Funding, 97 Conn. App. 133, 140–41, 902 A.2d
1073, cert. denied, 280 Conn. 925, 908 A.2d 1087 (2006),
cert. denied sub nom. Reyad v. Bank of New York, 549
U.S. 1265, 127 S. Ct. 1493, 167 L. Ed. 2d 229 (2007).
   ‘‘The word regulate has been defined as to prescribe
the rule by which commerce is to be governed. . . .
The power to regulate, however, entails a certain degree
of prohibition. . . . The word regulate implies, when
used in legislation, the bringing under the control of
constituted authorities the subject to be regulated. . . .
It infers limitations.’’ (Citations omitted; internal quota-
tion marks omitted.) Blue Sky Bar, Inc. v. Stratford,
203 Conn. 14, 20, 523 A.2d 467 (1987). ‘‘[T]he power to
regulate, however, does not necessarily imply the power
to prohibit absolutely any business or trade, as the very
essence of regulation, which infers limitations, is the
continued existence of that which is regulated. Prohibi-
tion of an incident to or particular method of carrying
on a business is not prohibition, but rather it is merely
regulation.’’ (Internal quotation marks omitted.) Id.,
20–21.
   Sections 8-2 (a) and 22a-208b (b) are part of a coordi-
nated statutory whole. When properly employed, zoning
regulations work in tandem with the state’s preemption
of solid waste management in the state, as demon-
strated in Bauer v. Waste Management of Connecticut,
Inc., supra, 234 Conn. 221. In Bauer, the owner of a
landfill in New Milford appealed the town zoning com-
mission’s adoption of height limitations on landfills in
New Milford. Id., 226–27. The landowner originally
received a permit from the commissioner to operate a
landfill to a maximum height of ninety feet. Id. The
owner of the landfill later applied for a permit from
the commissioner allowing it to operate a landfill to
a maximum of 190 feet. Id. The New Milford zoning
commission amended its regulations limiting the height
of landfills to a maximum of ninety feet. Id., 227. The
owner of the landfill claimed in its appeal that the reser-
vation of powers to local zoning authorities in what is
now § 22a-208b was not applicable to another subsec-
tion. Id., 234. Our Supreme Court disagreed with the
landowner and read the statute to mean that ‘‘the zoning
authority of a town may be brought to bear on solid
waste facilities located within its borders.’’ Id. It did
not ‘‘suggest that regulation beyond permissible zoning
authority would not be preempted by the solid waste
management chapter of the [G]eneral [S]tatues . . . .’’
Id., 234–35. Nor did it ‘‘suggest that land use regulation
through zoning that is in conflict with state statutes
and regulations is permissible. A height restriction,
however, does not go beyond New Milford’s zoning
authority.’’ Id., 235. The Supreme Court was not con-
vinced that the New Milford height restriction was pre-
empted because it irreconcilably conflicted with the
statute or the permit itself. ‘‘Compliance with the [zon-
ing commission’s] maximum height of ninety feet a
fortiori implies compliance with [the commissioner’s]
authorized maximum height of 190 feet. [The owner of
the landfill would have our Supreme Court] read the
[commissioner’s] permit to authorize the landfill to
reach the 190 foot limit; rather [the Supreme Court
understood] the permit to allow the landfill to go no
higher than 190 feet, but to allow any level below that.
In this sense, [the commissioner’s] permit is prohibitory
and the height limitation imposed by the [zoning com-
mission], therefore, merely goes further in its prohibi-
tion than the [commissioner’s] permit.’’ (Emphasis
omitted.) Id., 235–36.
   In the present case, our examination of the regula-
tions persuades us that they do not permit a new trans-
fer station anywhere in the city, in effect, prohibiting
the construction, alteration or operation of solid waste
facilities. We agree with the trial court’s determination
that the regulations permit the construction and opera-
tion of one type of solid waste reduction facility, wood
waste processing, in the IG-80 zone. The regulations,
however, permit no other type of volume reduction
facility to be constructed or operated anywhere in the
city. Although White Street contains a volume reduction
facility, that function is not included in the zoning regu-
lations as a use by special exception. It exists by virtue
of § 8-2, which provides in relevant part that zoning
regulations ‘‘shall not prohibit the continuance of any
nonconforming use, building or structure existing at
the time of the adoption of such regulations . . . .’’
The regulations also permit transfer stations existing
before October, 1985, in the IL-40 zone, but the regula-
tions do not permit construction of a new transfer sta-
tion anywhere in the city. We conclude, therefore, that
because the regulations do not permit the construction
or operation of a new transfer station or other type of
solid waste facility in the city, the regulations do not
conform to the strictures of § 22a-208b (b).
   The defendant relies on Roncari, supra, 281 Conn.
66, to support its position that a zoning commission
has the power to limit uses allowed in a zone to those
existing on a specific date.19 Although that proposition
is an accurate statement with respect to zoning law
generally, it has no application in the present case.
First, Roncari concerns the legislative authority of a
municipal planning and zoning commission, unlike the
defendant’s function to review site plans to determine
whether they conform to the regulations. ‘‘In ruling
upon a site plan application, the planning commission
acts in its ministerial capacity, rather than its quasi-
judicial or legislative capacity. It is given no indepen-
dent discretion beyond determining whether the plan
complies with the applicable regulations.’’ (Internal
quotation marks omitted.) Berlin Batting Cages, Inc.
v. Planning & Zoning Commission, 76 Conn. App. 199,
221, 821 A.2d 269 (2003). More obviously, Roncari did
not concern a solid waste management facility, but
rather a site plan for valet parking along a highway in
Windsor Locks. Roncari, supra, 68. The regulations at
issue in Roncari did not come within the ambit of § 22a-
208b (b). Roncari is purely a zoning case and the zoning
principles articulated therein are not applicable in the
present case in which § 22a-208b (b) controls the extent
to which the city may exercise its zoning authority over
solid waste facilities.
   We do not disagree with the defendant’s claim that
White Street, as a prior nonconforming use, does not
limit its status as a permitted special exception use.
But we do agree with the plaintiff’s position that White
Street’s status as a preexisting transfer station is not
relevant to the trial court’s determination that the regu-
lations under which the defendant denied the plaintiff’s
site plan do not permit the construction and operation
of a new waste management facility, unless it is related
to the production of mulch, anywhere in the city. The
defendant’s claim is without merit
   The defendant also claims, referring to one sentence
in the court’s memorandum of decision, that the court
erred by ruling that the regulations have the effect of
prohibiting the volume reduction component of White
Street. The defendant has misconstrued the court’s
analysis. The referenced sentence states: ‘‘Although the
Winter Bros. facility contains a volume reduction plant,
that function is not included in the zoning regulations
as a use by special exception and continues to exist by
virtue of . . . § 8-2, which provides in relevant part
that ‘[zoning] regulations shall not prohibit the continu-
ance of any nonconforming use, building or structure
existing at the time of the adoption of such regulations.
. . .’’ That sentence merely means that the regulations
do not permit the construction, alteration or operation
of any new solid waste facility in the city. Preexisting
solid waste facilities are protected by § 8-2. The defen-
dant denied the site plan because ‘‘a volume reduction
plant and transfer station is not a permitted use in the
IG-80 Zoning District.’’ The regulations do not permit
the construction, alteration or operation of any new
solid waste reduction facility in the city and, therefore,
solid waste facilities that exist in the city pursuant to
§ 8-2 are not relevant to the issue before us.
                            II
   The defendant asserts that the plaintiff lacks standing
to claim a violation of § 22a-208b (b) on the basis of
allegations that the regulations fail to allow solid waste
facilities other than the specific subtype of facility it
seeks to construct on the property.20 We do not construe
the plaintiff’s allegations as making such a claim.
   ‘‘[A] party must have standing to assert a claim in
order for the court to have subject matter jurisdiction
over the claim. . . . Standing is the right to set judicial
machinery in motion.’’ (Citation omitted; internal quota-
tion marks omitted.) Webster Bank v. Zak, 259 Conn.
766, 774, 792 A.2d 66 (2002). ‘‘It is axiomatic that
aggrievement is a basic requirement of standing . . . .’’
(Internal quotation marks omitted.) Trikona Advisers
Ltd. v. Haida Investments Ltd., 318 Conn. 476, 485, 122
A.3d 242 (2015). Standing implicates the court’s subject
matter jurisdiction; the plenary standard of review per-
tains to questions of standing. State Marshal Assn. of
Connecticut, Inc. v. Johnson, 198 Conn. App. 392, 398–
99, 234 A.3d 111 (2020).
   In its zoning appeal, the plaintiff alleged, in relevant
part, that it was the owner of the property and desired
to construct and operate a volume reduction plant and
transfer station on the property. It also alleged that a
volume reduction plant and transfer station is a solid
waste facility and that § 22a-208b (b) provides that ‘‘[n]o
municipal regulation adopted pursuant to § 8-2 shall
have the effect of prohibiting the construction, alter-
ation or operation of solid waste facilities within the
limits of a municipality.’’ The plaintiff further alleged
that construction and operation of a volume reduction
plant and transfer station is not a permitted use in the
city’s IG-80 zone. The appeal also alleged that the site
plan complied with all of the requirements applicable to
uses permitted in the IG-80 zone and that the defendant
denied the site plan on the ground that ‘‘a volume reduc-
tion plant and transfer station is not a permitted use
in the zone.’’ In addition, the plaintiff alleged that the
defendant ‘‘acted arbitrarily, capriciously, unlawfully,
and in abuse of the discretion vested in it . . . [b]y
denying the site plan . . . as a use not permitted by
the regulations when that denial is in direct violation
of . . . § 22a-208b . . . .’’ The plaintiff prayed that the
court sustain its appeal and order the defendant to
approve the site plan.
   On March 26, 2018, the defendant filed a motion to
dismiss the appeal on the ground that the plaintiff was
not aggrieved by its decision to deny the site plan as
it was not the owner of the property. Following an
evidentiary hearing, the trial court denied the motion
to dismiss on May 8, 2018, finding that the plaintiff was
an equitable owner of the property.21
   The defendant argues that the plaintiff sought
approval to construct a transfer station and volume
reduction facility on its property. The defendant claims
that it has demonstrated that the regulations do not have
the effect of prohibiting the construction, alteration or
operation of White Street, which is the same type of
facility the plaintiff wishes to construct and operate. It
also claims that the plaintiff asserted, and that the trial
court agreed, that the regulations violate § 22a-208b (b)
because they do not permit all subtypes of solid waste
facilities in the city, and that the plaintiff lacks standing
to raise the alleged violation of § 22a-208b (b) as to any
type of solid waste facility other than the one it seeks
to construct and operate.
   The plaintiff responded that it did not seek to have the
regulations invalidated. In its appeal, it merely sought
to have the court order the defendant to approve the
site plan that complied with the regulations related to
industrial uses in the IG-80 zone as required by § 22a-
208b (b). We agree with the plaintiff. We also conclude
that the plaintiff is aggrieved by the defendant’s denial
of the site plan and that there is an actual controversy
at issue. See AvalonBay Communities, Inc. v. Zoning
Commission, 87 Conn. App. 537, 542, 867 A.2d 37
(2005), aff’d, 280 Conn. 405, 908 A.2d 1033 (2006). More-
over, the trial court did not invalidate the regulations.
Rather it held that the ground on which the defendant
denied the site plan, i.e., a volume reduction plant and
transfer station is not a permitted use in the zone, did
not withstand judicial scrutiny pursuant to § 22a-208b
(b).
  As we concluded in part I of this opinion, White
Street’s existence is not relevant to the question of
whether the defendant properly denied the site plan
pursuant to § 22a-208b (b). The plaintiff’s zoning appeal
sought to have the site plan approved, not to invalidate
the regulations. The defendant’s claim lacks merit and
therefore fails.22
  For the foregoing reasons, we agree with the trial
court that the regulations are incompatible with the
second sentence of § 22-208b (b), which provides that
‘‘[n]o municipal regulation adopted pursuant to section
8-2 shall have the effect of prohibiting the construction,
alteration or operation of solid waste facilities within
the limits of a municipality.’’
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     See General Statutes § 22a-208 (powers and duties of Commissioner of
Energy and Environmental Protection regarding solid waste management).
   2
     See General Statutes § 8-2 (zoning commission’s authority to regulate).
   3
     The waste management terms used in this opinion are defined in General
Statutes § 22a-207, which provides in relevant part: ‘‘(3) ‘Solid waste’ means
unwanted or discarded solid, liquid, semisolid or contained gaseous material,
including, but not limited to, demolition debris, material burned or otherwise
processed at a resources recovery facility or incinerator, material processed
at a recycling facility and sludges or other residue from a water pollution
abatement facility, water supply treatment plant or air pollution control
facility . . . (4) ‘Solid waste facility’ means any solid waste disposal area,
volume reduction plant, transfer station, wood-burning facility or biomedical
waste treatment facility . . . (5) ‘Volume reduction plant’ means any loca-
tion or structure, whether located on land or water, where more than two
thousand pounds per hour of solid waste generated elsewhere may be
reduced in volume, including, but not limited to, resources recovery facilities,
waste conversion facilities and other incinerators, recycling facilities, pulver-
izers, compactors, shredders, balers and composting facilities . . . (11)
‘Transfer station’ means any location or structure, whether located on land
or water, where more than ten cubic yards of solid waste, generated else-
where, may be stored for transfer or transferred from transportation units
and placed in other transportation units for movement to another location,
whether or not such waste is stored at the location prior to transfer . . . .’’
   4
     General Statutes § 8-8 (b) provides in relevant part: ‘‘[A]ny person
aggrieved by any decision of a board, including a decision to approve or
deny a site plan . . . may take an appeal to the superior court for the
judicial district in which the municipality is located . . . .’’ In a decision it
issued on May 8, 2018, the court found that the plaintiff was aggrieved by
the defendant’s decision to deny the site plan.
   5
     General Statutes § 22a-208b (b) provides: ‘‘Nothing in this chapter or
chapter 446e shall be construed to limit the right of a municipality to regulate,
through zoning, land usage for an existing or new solid waste facility. No
municipal regulation adopted pursuant to section 8-2 shall have the effect of
prohibiting the construction, alteration or operation of solid waste facilities
within the limits of a municipality.’’
   6
     During oral argument before us, the defendant represented that if we
affirm the judgment of the court, we need not reach its primary jurisdic-
tion claim.
   7
     General Statutes § 22a-208b (a) provides: ‘‘The Commissioner of Energy
and Environmental Protection may issue a permit to construct a facility for
the land disposal of solid waste pursuant to section 22a-208a, provided the
applicant submits to the commissioner a copy of a valid certificate of zoning
approval, special permit, special exception or variance, or other documenta-
tion, establishing that the facility complies with the zoning requirements
adopted by the municipality in which such facility is located pursuant to
chapter 124 or any special act.’’
   General Statutes § 22a-208a (a) provides in relevant part: ‘‘The Commis-
sioner of Energy and Environmental Protection may issue, deny, modify,
renew, suspend, revoke or transfer a permit, under such conditions as he
may prescribe and upon submission of such information as he may require,
for the construction, alteration and operation of solid waste facilities, in
accordance with the provisions of this chapter and regulations adopted
pursuant to this chapter. . . . In making a decision to grant or deny a permit
to construct a solid waste land disposal facility . . . the commissioner shall
consider the character of the neighborhood in which such facility is located
and may impose requirements for hours and routes of truck traffic, security
and fencing and for measures to prevent the blowing of dust and debris
and to minimize insects, rodents and odors. In making a decision to grant
or deny a permit to construct or operate a new transfer station, the commis-
sioner shall consider whether such transfer station will result in dispropor-
tionately high adverse human health or environmental effects. . . .’’
    8
      The city and its Housing Authority (housing authority) were granted
intervenor status in the permit proceedings before the Department of Energy
and Environmental Protection. When the commissioner issued the plaintiff
a permit, the city and the housing authority filed an administrative appeal
under the Uniform Administrative Procedures Act, General Statutes § 4-166
et seq. That appeal also was assigned to the court, Hon. Stephen F. Frazzini,
judge trial referee, who dismissed the administrative appeal. In adjudicating
the present zoning appeal, Judge Frazzini took judicial notice of the compan-
ion case, Danbury v. Klee, Superior Court, judicial district of New Britain,
Docket No. CV-XX-XXXXXXX-S.
    9
      In count two, the plaintiff sought a declaratory judgment as to whether
its proposed solid waste facility is exempt from the regulations or, if not,
is subject to the regulations as a permitted use. The plaintiff did not pursue
count two at trial, and the court considered the claim abandoned.
    10
       The defendant has not claimed that the site plan failed to comply with
the requirements for uses permitted in the zone.
    11
       Section 1.D.2 of the Danbury Zoning Regulations provides: ‘‘Except as
otherwise provided for in these Regulations for lawfully existing nonconfor-
mities, no land, structure or premises, or part thereof, shall be constructed,
reconstructed, extended, enlarged, or the use changed, or the dimensional
requirements of lots, yards, courts, or open spaces changed except in confor-
mity with the requirements of these Regulations for the applicable district
in which it is located. No building or buildings shall occupy in the aggregate
a greater percentage of lot area, nor be greater in height than as set forth
in the applicable section hereof, except as otherwise specifically provided
for in these Regulations.’’
    12
       Section 6 of the Danbury Zoning Regulations is titled Industrial Districts
and provides in relevant part:
    ‘‘6.A. LIGHT INDUSTRIAL DISTRICT: IL-40.
    ‘‘6.A.1. Purpose and Intent. The purpose of this district is to provide an
area for expansion of the industrial base in the City. The uses allowed in
this district are of a limited and light industrial nature that if appropriately
developed can be compatible with abutting commercial and residential uses.
    ‘‘6.A.2. Uses. Land and structures may be used only for the following:
    ‘‘a. Permitted uses. . . .
    ‘‘b. Special Exception Uses. . . .
    ‘‘(14) Transfer station if in existence prior to the effective date of this
amendment. [Eff. 10/15/2007] . . . .
    ‘‘6.B. GENERAL INDUSTRIAL DISTRICT: IG-80.
    ‘‘6.B.1. Purpose and Intent. The purpose of this district is to provide an
area for manufacturing, assembly, and product processing of a more general
industrial nature than permitted in the IL-40 district. Large lot areas are
required to provide an appropriate buffer for the heavy industrial uses that
are permitted. This district is also appropriate for planned industrial uses
organized in an industrial park setting in suburban locations.
    ‘‘6.B.2. Uses. Land and structures may be used only for the following.
    ‘‘a. Permitted Uses. . . .
    ‘‘(24) Wood waste processing. See Section 6.B.4.d.
    ‘‘b. Special Exception Uses. . . .
    ‘‘(7) Screening of earth materials, not including washing or crushing. See
Sec. 6.B.5.c.
    ‘‘(8) Sewage works, transformer substation, water storage facility. See
Sec. 6.B.5.d. [Eff. 9/29/2011] . . . .’’
    13
       See MSW Associates, LLC v. Planning Commission, Superior Court,
judicial district of Danbury, Docket No. CV-XX-XXXXXXX-S (August 8, 2014).
The trial court, Ozalis, J., upheld the decision of the city’s planning commis-
sion to deny the plaintiff’s site plan for a special exception permit and site
plan approval for a transfer station at 16 Plumtrees Road. Judge Ozalis noted
that transfer stations had been a permitted use at the time of that site plan
application, but that the city’s regulations ‘‘subsequently removed transfer
stations from permitted special exceptions for the IG-80 zone . . . .’’ Id., n.1.
    14
       The court also found that the commissioner had issued a permit for a
‘‘ ‘Single Item Recycling Facility’ ’’ at 6 Plumtrees Road. A cover letter for
that site plan application stated that the ‘‘ ‘intended use’ ’’ of the facility
‘‘ ‘would be to operate a wood waste and brush recycling facility.’ ’’
    15
       The court cited numerous rules of statutory construction, including
among others, that ‘‘[w]hen construing a statute, [o]ur fundamental objective
is to ascertain and give effect to the apparent intent of the legislature. . . .
In seeking to determine that meaning, General Statutes § 1-2z directs us
first to consider the text of the statute itself and its relationship to other
statutes. If, after examining such text considering such relationship, the
meaning of such text is plain and unambiguous and does not yield absurd
or unworkable results, extratextual evidence of the meaning of the statute
shall not be considered.’’ (Internal quotation marks omitted.) Commissioner
of Emergency Services & Public Protection v. Freedom of Information
Commission, 330 Conn. 372, 380, 194 A.3d 759 (2018). The court is ‘‘required
to read statutes together when they relate to the same subject matter . . . .
Accordingly, [i]n determining the meaning of a statute . . . we look not
only at the provisions at issue, but also to the broader statutory scheme
to ensure the coherency of our construction.’’ (Internal quotation marks
omitted.) Teresa T. v. Ragaglia, 272 Conn. 734, 748, 865 A.2d 428 (2005).
    16
       Pursuant to its review of the legislative history, the court found that
‘‘[t]he crux of § 22a-208b (b) was to restore the authority of municipalities
to regulate solid waste facilities and to decide where within a municipality
these facilities should be located, but [not] to prevent municipalities from
banning any type of solid waste facility within [its] borders.’’ The court
quoted remarks of State Senator J. Edward Meyer during a discussion of
P.A. 12-2: ‘‘I think that the balance is here because within zoning, for example,
a solid waste facility might not be appropriate in a residential zone, but
would be appropriate in a commercial zone. And the town, if it did an
outright prohibition, and just said that there is no zone in which a solid
waste facility could be constructed in that town. You’ve got a very direct
provision in this bill that we’re debating today that says you can’t prohibit
solid waste facilities. So within a zoning plan or a zoning scheme of any
town there will be, as a matter of law, a place in which one of these facilities
could be constructed.’’ 55 S. Proc., Pt. 1, 2012 Sess., pp. 164–65.
    In its brief, the defendant notes the comments made by Representative
Richard Roy, who moved for passage of P.A. 12-2, stating in relevant part:
‘‘This bill clarifies that municipalities do retain those powers to enact and
implement local zoning laws that regulate safety issues such as fire and
traffic concerns at solid waste facilities in their communities. . . . The
Department of . . . Energy and Environmental Protection will possess sole
regulatory authority over those facilities and its power to impose conditions
related to such local concerns are limited. The bill makes clear that towns
can continue to regulate those traditional local issues. A town would not
be permitted to pass an ordinance banning such facilities.’’ (Emphasis
added.) 55 H.R. Proc., Pt. 1, 2012 Sess., pp. 324–25.
    17
       The court also addressed the defendant’s claim that the court should
apply the doctrine of primary jurisdiction if it determined that the regulations
have the effect prohibited by § 22a-208b (b) and either remand the case or
stay the judicial proceeding to enable the zoning commission to adopt new
regulations that comply with § 22a-208b (b). ‘‘Primary jurisdiction . . .
applies where a claim is originally cognizable in the courts, and comes into
play whenever enforcement of the claim requires the resolution of issues
which, under a regulatory scheme, have been placed within the special
competence of an administrative body; in such a case the judicial process
is suspended pending referral of such issues to the administrative body for
its views.’’ (Internal quotation marks omitted.) Waterbury v. Washington,
260 Conn. 506, 574, 800 A.2d 1102 (2002). The court stated that the present
case did not require ‘‘the resolution of threshold issues’’ within ‘‘the special-
ized knowledge of the agency involved.’’ (Internal quotation marks omitted.)
The issue presented is one of law, i.e., do the regulations comply with
the restrictions of § 22a-208b (b). The court did not need agency help in
interpreting overly technical regulations. Trial courts regularly decide zon-
ing appeals.
    18
       There is some discrepancy between the defendant’s statement of the
issues and the issues as they are briefed. We will address the claims as the
defendant briefed them.
    19
       The defendant represented that the trial court favorably cited Roncari,
supra, 281 Conn. 66. Our review of the trial court’s memorandum of decision
discloses that the court cited Roncari only for the proposition that zoning
imposed on transfer stations within the IL-40 zone in existence as of October,
2007, does not violate the uniformity requirement of § 8-2 (a). The court,
however, concluded that the regulations allowing within the IL-40 zone only
transfer stations in existence as of October, 2007, prohibit by implication the
construction of any transfer station after that date, as well as the operation
of any such newly constructed facilities, all in contravention of the plain
language of § 22-208b (b).
  20
     The defendant argues that the plaintiff lacks standing because it has
no legal right to set judicial machinery in motion because it has no real
interest in the cause of action. See AvalonBay Communities, Inc. v. Zoning
Commission, 87 Conn. App. 537, 542, 867 A.2d 37 (2005), aff’d, 280 Conn.
405, 908 A.2d 1033 (2006). We disagree. The plaintiff sought the approval
of a site plan that the defendant denied and therefore was aggrieved by the
defendant’s action.
  21
     The court found that the plaintiff had a contract to purchase the property.
See Salce v. Wolczek, 314 Conn. 675, 688–89, 104 A.3d 694 (2014) (doctrine
of equitable conversion vests equitable title in purchaser of land under
contract).
  22
     Because we affirm the judgment of the court, we decline to address
the defendant’s primary jurisdiction claim. See footnote 6 of this opinion.